Order affirmed, with costs to the Workmen’s Compensation Board, for the reasons stated in the opinion of the Appellate Division. No opinion.
Concur: Chief Judge Desmond and Judges Dye, Froessel and Burke. Judges Fuld and Van Voorhis dissent and vote to reverse and to dismiss the claim in the following memorandum: Claimant’s injury resulted from a brutal assault in which he was the aggressor. His behavior did not have its origin in the conditions created by his employment. It had its origin in claimant’s *670mental disease. The fact that the assault occurred in the employer’s premises was merely incidental. It would have been just as likely to have occurred in the streets or anywhere else. Claimant’s irrational behavior alone brought about the incident, which was not due to the nature or conditions of his employment and was neither work-induced nor work-connected. Even assaults by insane strangers are generally noncompensable, since they are unrelated to the employment location as a zone of danger (1 Larson, Workmen’s Compensation Law, § 11.32 [b], p. 148; Matter of Filitti v. Lerode Homes Corp., 244 N. Y. 291). Taking no part: Judge Foster.